Name: 98/328/ECSC: European Parliament Decision of 31 March 1998 giving discharge to the Commission in respect of the management of the ECSC for the financial year 1996
 Type: Decision
 Subject Matter: EU finance;  EU institutions and European civil service;  budget;  European construction
 Date Published: 1998-05-16

 Avis juridique important|31998D032898/328/ECSC: European Parliament Decision of 31 March 1998 giving discharge to the Commission in respect of the management of the ECSC for the financial year 1996 Official Journal L 146 , 16/05/1998 P. 0022 - 0025EUROPEAN PARLIAMENT DECISION of 31 March 1998 giving discharge to the Commission in respect of the management of the ECSC for the financial year 1996 (98/328/ECSC)THE EUROPEAN PARLIAMENT,- Having regard to the following amounts contained in the financial statements of the ECSC as at 31 December 1996 (1), and the report of the Court of Auditors of 24 June 1997, confirming that the financial statements present a true picture of the financial situation of the European Coal and Steel Community at 31 December 1996, and the results of ECSC operations for the financial year ending on the same date,1. Gives the Commission discharge in respect of the management of the ECSC for the 1996 financial year on the basis of the following figures relating to the implementation of the administrative budget for the 1996 financial year;2. Instructs its President to forward this Decision and the resolution containing its comments to the Commission, the Council, the Court of Auditors and the ECSC Consultative Committee and to have them published in the Official Journal of the European Communities (L series).ECSC balance sheet at 31 December 1996 (All figures in ecus) >TABLE>>TABLE>Profit and loss accounts for year ending 31 December 1996 (All figures in ecus) >TABLE>>TABLE>Implementation of the ECSC operating budget (All figures in ecus) >TABLE>>TABLE>The Secretary-GeneralJulian PRIESTLEYThe PresidentJosÃ © MarÃ ­a GIL-ROBLES(1) JO C 242, 8. 8. 1997, pp. 7 and 32.